DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lin (US 8,537,022 hereinafter Lin).
As to claim 1, Lin discloses in Figs. 1-6, a system for testing the grounding status of an operator interacting with equipment at a work station (see the abstract and summary), said system comprising:
A grounding connection (500 as shown in Fig. 1) between the operator (100 as shown in Fig. 1) and a known electrical ground (600 as shown in Fig. 1); a tester (202 as shown in Fig. 3) configured to test the resistance of the grounding connection in response to a query from a logic unit (206 as shown in Fig. 3, and col. 4, lines 40-55); and wherein the logic unit (206 as shown in Fig. 3) configured to query the tester when the operator is making physical contact with the equipment, said logic unit querying the tester in response to an action initiated at the work station (col. 4, lines 40-60).

As to claims 3, 10, Lin discloses in Figs. 1-6, wherein the action is initiated by a switch provided on the equipment (col. 4, lines 1-60).
As to claims 4, 11, Lin discloses in Figs. 1-6 wherein the action initiated at the work station is sensed by a spatial sensor, which sends a trigger signal to the logic unit (col. 4, lines 1-60).
As to claims 5, 12, Lin discloses in Figs. 1-6, wherein the action initiated at the work station results in the sending of trigger signal to the logic unit (col. 4, lines 1-60).
As to claims 6, 13, Lin discloses in Figs. 1-6, wherein the logic unit 206 as shown in Fig. 3) receives a grounding status test result from the tester and stores the grounding status test result (col. 4, lines 1-60).
As to claims 7, 14, LIn discloses in Figs. 1-6, wherein the logic unit (206 as shown in Fig. 3)  creates a test result signal that is used to provide an alert indicating the results of the grounding test (col. 4, lines 1-60).
As to claim 8, Lin discloses in Figs. 1-6, a method for testing the grounding status of an operator interacting with equipment at a work station (see the abstract and summary), said method comprising:
providing a grounding connection (500 as shown in Fig. 1) between the operator (100 as shown in Fig. 1) and a known electrical ground (600 as shown in Fig. 1);
providing a tester (202 as shown in Fig. 3) configured to test the resistance of the grounding connection in response to a query from a logic unit (206 as shown in Fig. 3), said tester generating grounding status test results (col. 4, lines 1-60);
providing the logic unit (206 as shown in Fig. 3) configured to query the tester and process the grounding test results (col. 4, lines 40-55); and querying the tester via said logic unit when the operator is making physical contact with the equipment, said querying occurring in response to an action initiated at the work station (col. 4, lines 40-60).

a grounding connection (500 as shown in Fig. 1) between the operator (100 as shown in Fig. 1) and a known electrical ground (600 as shown in Fig. 1); a tester (202 as shown in Fig. 3) configured to test the resistance of the grounding connection in response to a query from a logic unit (206 as shown in Fig. 3, and col. 4, lines 40-60); a logic unit (206 as shown in Fig. 3) configured to query the tester when the operator is making physical contact with the equipment (col. 4, lines 40-60); and means (201 as shown in Fig. 3) for generating and sending a trigger signal from said work station to said logic unit in response to an action initiated at the work station (col. 4, lines 40-60).
As to claim 16, Lin discloses in Figs. 1-6, wherein the means of generating and sending a trigger signal comprises a mechanical switch or sensor on the equipment at the work station (col. 4, lines 1-60).
As to claim 17, Lin discloses in Figs. 1-6, wherein the means of generating and sending a trigger signal comprises a special signal at or near the work station (col. 4, lines 1-60).
As to claim 18, Lin discloses in Figs. 1-6, wherein the logic unit (206 as shown in Fig. 3) is further configured to generate a pass or fail signal, with a pass signal being generated if the tester indicates a pass when queried by the logic unit and a fail signal being generated if the tester indicates a fail when queried by the logic unit (col. 4, lines 40-60)
As to claims 19, 20, Lin discloses in Figs. 1-6, means for recording said pass or fail signal is a digital storage unit (col. 4, lines 1-60)
Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed on 2/25/21, with respect to the rejection(s) of claim(s) 1, 8, 15 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin (US 8,537,022).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	6/1/2021